Title: William W. Hening to Thomas Jefferson, 4 September 1809
From: Hening, William Waller
To: Jefferson, Thomas


          
            Dear Sir,  Richmond 4th Septr 1809
            I have received from Mr George Jefferson your volume of sessions acts from 1734 to 1772, inclusive.—The acts of 1773, which are stated to have been lost from your collection, I have in my possession.
            
             The first volume of the statutes at large will be published in a few days.  It comes down to the termination of the commonwealth of England; and gives an entirely different view of our history, especially during the four years immediately preceding the restoration of Charles II. from any thing represented by the English historians. Indeed every important public transaction during the existence of the commonwealth, has been most grossly misrepresented.
            I shall commence the second volume with the acts of October 1660; but, as I have before mentioned, I am apprehensive they are incomplete in my MS. If it would not be too much trouble, I should be very thankful, if you would transcribe a line or two of the first act in your copy, of that session, so as to enable me to determine whether mine can be confided in.
            I am respectfly yrs Wm: W: Hening
          
          
             P.S. The paper on which I now write was manufactured at the Petersburg mills, in this state;—the first of the quality, ever made in Virginia, at an extensive manufactory.
             W.W.H.
          
        